J-S55022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                       Appellee

                  v.

MALIK MANDRUM A/K/A MALIK
MANGRUM,

                       Appellant                 No. 3259 EDA 2013


           Appeal from the Judgment of Sentence June 26, 2013
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0011828-2012


BEFORE: BOWES, SHOGAN, and OTT, JJ.

CONCURRING STATEMENT BY BOWES, J.:           FILED FEBRUARY 04, 2015

     For   reasons more fully outlined in    my concurring       decision in

Commonwealth v. Bizzel, 2014 PA Super 267, I concur in the result.